Title: From Thomas Jefferson to Israel Smith, 10 December 1807
From: Jefferson, Thomas
To: Smith, Israel


                        
                            Sir
                            
                            Washington Dec. 10. 1807.
                        
                        I beg leave through you to communicate to the General assembly of Vermont the inclosed answer to their
                            Address recieved by me in December last, and to assure you of my high consideration & respect.
                        
                            Th: Jefferson
                            
                        
                    